Citation Nr: 0817109	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.	Entitlement to service connection for axonal neuropathy, 
right upper extremity, including as due to heavy metal 
exposure.  

2.	Entitlement to service connection for axonal neuropathy, 
left upper extremity, including as due to heavy metal 
exposure.  

3.	Entitlement to service connection for axonal neuropathy, 
right lower extremity, including as due to heavy metal 
exposure.  

4.	Entitlement to service connection for axonal neuropathy, 
left lower extremity, including as due to heavy metal 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and from August 1954 to August 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 RO decision.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that axonal 
neuropathy of the right upper extremity was not incurred in 
service, did not manifest until many years after service, and 
is not related to service.

3.	The competent medical evidence shows that axonal 
neuropathy of the left upper extremity was not incurred in 
service, did not manifest until many years after service, and 
is not related to service.

4.	The competent medical evidence shows that axonal 
neuropathy of the right lower extremity was not incurred in 
service, did not manifest until many years after service, and 
is not related to service.

5.	The competent medical evidence shows that axonal 
neuropathy of the left lower extremity was not incurred in 
service, did not manifest until many years after service, and 
is not related to service.


CONCLUSIONS OF LAW

1.	Peripheral neuropathy, right upper extremity, was not 
incurred in or aggravated by service; nor may it be presumed 
to be incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.	Peripheral neuropathy, left upper extremity, was not 
incurred in or aggravated by service; nor may it be presumed 
to be incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.	Peripheral neuropathy, right lower extremity, was not 
incurred in or aggravated by service; nor may it be presumed 
to be incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.	Peripheral neuropathy, left lower extremity, was not 
incurred in or aggravated by service; nor may it be presumed 
to be incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records do not indicate 
symptoms of or a diagnosis of neuropathy.  A chronic 
disability was not noted at the separation examination.  
Although the veteran claims that lead paint caused his 
disability, the objective medical evidence of record does not 
support his contention.  The medical records show that the 
neuropathy was caused by diabetes and the veteran had a one 
time elevated urine arsenic level.  The medical records also 
do not show continuity of symptoms of neuropathy in any of 
the veteran's extremities as there is a gap in treatment of 
approximately 50 years.  In view of the objective evidence of 
record which was negative for any complaints or findings of a 
chronic disability in service, and the absence of medical 
evidence suggesting that any incident in service caused his 
disability, the Board finds the veteran's current assertions 
alone in the face of this objective evidence not credible, 
and thus do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran contends that axonal neuropathy of all his 
extremities (collectively referred to as neuropathy) should 
be service connected because he experienced numbness in his 
feet in service and had balance problems in service.  The 
veteran also contends that exposure to lead based paint in 
service caused his neuropathy.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as neuritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran was diagnosed with severe axonal 
peripheral neuropathy in the upper and lower extremities.  
The VA medical records indicate that he was diagnosed with 
neuropathy in 2002.  The veteran also testified in April 2008 
that he was diagnosed approximately 7 years prior to the 
hearing.  

The Board notes that the veteran testified that he 
experienced balance problems in service and that his 
neuropathy began in his feet in service.  The medical 
evidence does not support the veteran's contention.  The 
service medical records, including the enlistment and 
separation examinations, are negative for complaints of or 
findings of peripheral neuropathy, or related symptoms.  
Specifically, the veteran's nervous system, upper extremities 
and lower extremities were clinically evaluated as normal in 
service.  There is no indication in the service medical 
records that the veteran sought treatment for balance 
problems or numbness in his feet.  Based on the service 
medical records, the Board finds that a chronic disease did 
not manifest in service.  

Additionally, the medical evidence of record does not show 
continuity of symptoms after discharge from service.  There 
is no indication of treatment for symptoms of peripheral 
neuropathy after service until approximately 50 years after 
separation.  The veteran also testified that he was not 
diagnosed until approximately 50 years after service.  This 
lapse in time weighs against the veteran's claim.  Based on 
the lack of diagnosis or treatment within one year of 
service, the Board finds that service connection for 
neuropathy is not warranted on a presumptive basis. 

Despite the current diagnosis and the veteran's assertion 
that lead paint caused his neuropathy, the objective medical 
evidence does not show that neuropathy is related to service.  
The Board acknowledges the lay statement submitted by the 
veteran indicating that he was exposed to lead paint in 
service.  The lay statements assert that red lead, white lead 
and zinc chromate were used in paint as a primer in service.  

The medical records, however, do not show that the neuropathy 
is related to lead exposure.  The April 2002 VA medical 
records show an EMG (electromyography) that demonstrated 
severe axonal peripheral neuropathy.  The examiner indicated 
that the neuropathy was typical for the type seen in 
diabetes, deficiency states (B12, thyroid, folate), toxins 
(ETOH, heavy metals, etc.), dysproteinemias, amyloid, etc.  
The VA examiner in April 2002 indicated that there were 
mildly elevated arsenic levels on urinalysis; however, no 
other lab test was contributory to possible etiology of 
neuropathy.  In October 2002, a VA medical record shows a one 
time elevated urine arsenic level.  In December 2002, the 
medical records indicate that the labs ordered were negative 
for a potential cause of peripheral neuropathy.  In May 2003, 
the VA records show that the veteran was diabetic with 
diabetic neuropathy.  

Although the veteran contends that exposure to lead paint in 
service caused his neuropathy, the VA medical records do not 
support this conclusion.  In fact, the lab tests show that 
there was an elevated level of arsenic on one occasion, with 
no other elevated levels, including heavy metals.  The Board 
has considered the veteran's contention that a relationship 
exists between his neuropathy and service.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Where the determinative issue involves 
a medical diagnosis or causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In this case, the competent medical evidence does not show 
that the neuropathy manifested in service, was caused by lead 
exposure in service, or any other incident in service.  No 
doctor has ever opined that neuropathy is related to any 
remote incident in service.  Moreover, the May 2003 VA 
medical record shows that the veteran's neuropathy was 
related to diabetes.  Without competent medical evidence 
linking the veteran's disability to service, service 
connection is not warranted.

Therefore, in light of the lack of a in-service diagnosis or 
symptoms, the length of time following service prior to a 
diagnosis of peripheral neuropathy, and the absence of a 
medical opinion linking the peripheral neuropathy to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
peripheral neuropathy.  Consequently, the benefit-of- the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for axonal neuropathy, right upper 
extremity, including as due to heavy metal exposure is 
denied.  

Service connection for axonal neuropathy, left upper 
extremity, including as due to heavy metal exposure is 
denied.  

Service connection for axonal neuropathy, right lower 
extremity, including as due to heavy metal exposure is 
denied.  

Service connection for axonal neuropathy, left lower 
extremity, including as due to heavy metal exposure is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


